COURT OF APPEALS OF VIRGINIA


Present:    Judges Bray, Annunziata and Overton


ROGER FRANKLIN FORREST

v.   Record No. 1091-95-1                         MEMORANDUM OPINION *
                                                      PER CURIAM
BALL METAL CONTAINER GROUP                         OCTOBER 24, 1995


         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

             (Richard B. Donaldson, Jr.; Kevin W. Grierson; Jones,
             Blechman, Woltz & Kelly, on brief), for appellant.
             (John M. Oakey, Jr.; Jill M. Misage; McGuire, Woods,
             Battle & Boothe, on brief), for appellee.



     Roger Franklin Forrest contends that the Workers'

Compensation Commission erred in finding that Ball Container

Group ("employer") offered suitable selective employment to him,

which he unjustifiably refused.   Upon reviewing the record and

the briefs of the parties, we conclude that this appeal is

without merit.   Accordingly, we summarily affirm the commission's

decision.   Rule 5A:27.

     On appeal, we view the evidence in the light most favorable

to the prevailing party below.    R.G. Moore Bldg. Corp. v.

Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).        "To

support a finding of refusal of selective employment 'the record

must disclose (1) a bona fide job offer suitable to the

employee's capacity; (2) [a job offer that was] procured for the

employee by the employer; and (3) an unjustified refusal by the
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
employee to accept the job.'"    James v. Capitol Steel Constr.

Co., 8 Va. App. 512, 515, 382 S.E.2d 487, 489 (1989)(quoting

Ellerson v. W.O. Grubb Steel Erection Co., 1 Va. App. 97, 98, 335
S.E.2d 379, 380 (1985)).   The commission's factual findings will

be upheld on appeal if supported by credible evidence.       James, 8

Va. App. at 515, 382 S.E.2d at 488.

       In granting employer's application, the commission found

that Joint Exhibit 1, the videotape, accurately depicted the

claimant's pre-injury palletizer operator job as it existed when

offered to claimant by employer.       As fact finder, the commission

was entitled to reject claimant's testimony disputing the

accuracy of the videotape and his assertion that the requirements

of the job fell outside of the lifting, bending, and twisting

restrictions placed upon him by Dr. Mark A. Rubenstein.      The

commission was also entitled to accept the testimony of

employer's witnesses who stated that claimant did not voice any

complaints concerning his physical condition while performing the

job.
       Dr. Rubenstein released claimant to return to work on the

basis of the videotape.    In addition, Dr. Rubenstein reviewed

claimant's notes reflecting his actual experience upon returning

to the job in late March 1994 for a four-day period.      Dr.

Rubenstein did not find any objective evidence from which to

conclude that claimant's return to the job adversely affected his

physical condition in any manner.



                                   2
     The videotape and Dr. Rubenstein's opinions constitute

credible evidence to support the commission's holding that, by

leaving his position with employer, claimant unjustifiably

refused selective employment.   "The fact that there is contrary

evidence in the record is of no consequence if there is credible

evidence to support the commission's finding."   Wagner Enters.,

Inc. v. Brooks, 12 Va. App. 890, 894, 407 S.E.2d 32, 35 (1991).

     Accordingly, we affirm the commission's decision.
                                         Affirmed.




                                 3